



COURT OF APPEAL FOR BRITISH COLUMBIA




Citation:



R. v. Ceal,









2012 BCCA 19




Date: 20120116

Docket: CA038653

Between:

Regina

Respondent

And

Walter Albert Ceal

Appellant

RESTRICTION
ON PUBLICATION: AN ORDER HAS BEEN MADE IN THIS CASE PURSUANT TO S. 486.4(1) AND
S. 486.4(2) OF THE
CRIMINAL CODE

THAT PROHIBITS ANY INFORMATION THAT COULD IDENTIFY THE COMPLAINANT[S] OR
WITNESS[ES] BEING PUBLISHED, BROADCAST OR TRANSMITTED
.




Before:



The Honourable Madam Justice D. Smith





The Honourable Madam Justice Garson





The Honourable Mr. Justice Hinkson




On appeal from: Supreme
Court of British Columbia, June 4, 2010
(
R. v. Ceal,
Prince George Docket No. 27955-4)




Counsel for the Appellant:



R.C. Gibbs, Q.C.





Counsel for the Respondent:



G. McKinnon, Q.C.
M. Street





Place and Date of Hearing:



Vancouver, British Columbia

November 21, 2011





Place and Date of Judgment:



Vancouver, British Columbia

January 16, 2012









Written Reasons by:





The Honourable Madam Justice D. Smith





Concurred in by:





The Honourable Madam Justice Garson





The Honourable Mr. Justice Hinkson






Reasons for Judgment of the Honourable
Madam Justice D. Smith:

[1]

Walter Albert Ceal appeals his June 4, 2010 conviction, by judge
alone, on one count each of the following
Criminal Code
, R.S.C. 1985
c. C-46

offences: sexual assault (s. 271), touching for a
sexual purpose (s. 151), and inviting, counselling, or inciting touching
for a sexual purpose (s. 152). The offences involved numerous and
progressive instances of masturbation, fellatio, and anal intercourse over a
seven year period. The victim, C.W., was between the ages of 9 and 16 when the
offences were committed. The offending ended when C.W. attempted suicide and
made his first disclosure while under psychiatric care following his admission
to hospital.

[2]

At trial, the appellant testified in his own defence. He denied the
alleged offences although he admitted to having had a close platonic
relationship with C.W. The trial judge rejected his evidence as to the
non-sexual nature of their relationship. The trial judges rejection of this
aspect of the appellants evidence is not challenged on appeal.

[3]

The trial judge then considered C.W.s evidence. C.W. was 18 at trial.
He testified about events that occurred when he was between the ages of 9 and
16. The trial judge concluded that, despite numerous inconsistencies, C.W.s
evidence was credible and reliable. He attributed the inconsistencies to C.W.s
young age when the offences occurred, his relative immaturity, his reluctance
to talk about the offences out of embarrassment, and his exhaustion after
two-and-a-half days of testimony. He also found that C.W.s evidence was
corroborated in part by the appellants evidence and significantly by emails
sent by the appellant to C.W. Those emails supported a finding that the
appellant and C.W. were involved in an intimate, sexual relationship.

[4]

On appeal, the appellant submits the verdict was unreasonable. He contends
that the trial judges finding that C.W.s evidence was credible and reliable
was based on palpable and overriding errors of fact. In particular, he submits
there was no evidence to support the findings that C.W. demonstrated
embarrassment when speaking with police or testifying, and that C.W. was worn
down by defence counsels cross-examination to the point that he simply agreed
with his suggestions. The appellant also relies on a number of inconsistencies
between C.W.s testimony at trial and three prior statements he made to the
police, to support his position that the trial judge erred in his assessment of
the reliability of C.W.s evidence.

[5]

For the reasons set out below, I would dismiss the appeal. In my view,
the trial judges reasons for finding C.W.s evidence credible and reliable do
not demonstrate any palpable and overriding error. The verdict flowed logically
from those findings and in my opinion is reasonable and supported by the
evidence.

Background

[6]

The appellant was born on January 30, 1968. He met C.W. when the
child was 9 years old and living alone with his mother, who is cognitively
impaired. During the first two years of their seven-year relationship, the
appellant babysit C.W. two or three times a week while his mother attended
night school. The trial judge found that the first time the appellant babysat
C.W. he removed C.W.s clothes and touched his penis to the point of
ejaculation. Thereafter, the trial judge found, the incidents progressed to
include the appellant committing fellatio on C.W. and the two taking showers
together and touching each others genitals.

[7]

From the age of 11 on, after C.W.s mother ceased attending night
school, the appellant became a family friend and would regularly visit C.W. at
his mothers trailer. He frequently stayed overnight. The trial judge found
that, during this period, the appellant would sleep with C.W. in his bed and
they would engage in sexual activity. He also found that their sexual activity
progressed to include C.W., on the appellants instruction, anally penetrating
the appellant, and on one occasion the appellant attempting to anally penetrate
C.W. until C.W.s complaint of pain ended the activity.

[8]

In the summer of 2006, when C.W. was 15, the appellant, with the
mothers consent, moved in with C.W. and his mother and built a wooden fort in
the backyard to sleep in. He lived in the fort for several months. It was a
large structure in which an adult could stand up. It had an electrical
extension and held a desk, queen size bed, computer and oil heater. The trial
judge found that C.W. and the appellant spent a lot of time together in the
fort. C.W. would sleep overnight with the appellant and they would engage in
sexual activity. During this period, the trial judge found that the appellant
supplied C.W. with computer pornography, including child and lesbian
pornography, and that they watched and played sexual computer games.

[9]

The appellant moved out of the fort when C.W. was still 15 and moved in
with his parents. C.W. visited him at his parents residence and they would
watch pornography on a computer in the basement.

[10]

The appellant eventually moved into his brothers house and lived there
first with his brothers family and later by himself. The appellant and C.W.
would smoke marijuana together at that residence. The trial judge also found
they would watch pornography on the computer and that they continued their
sexual relationship at that residence.

[11]

In June 2007, following an incident in which his mother bit him, C.W.
decided to move out of his mothers trailer and went to live with his
grandparents. His grandmother described C.W. as very immature and childish at
the time. She observed that his school friends were all younger than him. He
was failing grade 9 for the second time.

[12]

Shortly before his 16th birthday, C.W. began to feel uncomfortable with
the sexual aspect of his relationship with the appellant. However, while living
at his grandparents house, he continued to maintain contact with the appellant
by email between June and August 2007. On one occasion while C.W. was visiting
with the appellant, the trial judge found that the appellant made a webcam
video of himself performing fellatio on C.W. The appellant also took pictures
of C.W naked.

[13]

The appellant testified on his own behalf at trial. He denied any sexual
activity with C.W., denied that he showed C.W. any pornography, denied that he
ever showered with C.W. and denied that C.W. ever saw him naked. He testified
that he stopped babysitting C.W. when C.W. was 10 years old and thereafter had
very limited contact with him until he was 12 years old, when he resumed
contact at the mothers request. He said that when he visited their home he
slept on the floor of C.W.s bedroom and only began sharing a bed with him when
the fort was built. He acknowledged that when he lived at his brothers house
C.W. slept in his bed. He also admitted smoking marijuana with C.W and sending
him mushy emails. He admitted making a webcam video of C.W. on August 5,
2007, but said that C.W. had his clothes on and that he took a picture of C.W.
at that time and used it as a screensaver on his computer. He acknowledged that
he had a close, affectionate relationship with C.W. but denied any sexual
activity with the child.

[14]

The appellant called two additional witnesses on his behalf. One was a
friend of the appellants who occasionally visited him at his brothers
residence. That individual said that the three of them would smoke marijuana
together and C.W. spoke to him about problems he had living with his mother. On
cross-examination C.W. denied he ever spoke to this individual about his
problems at home.

[15]

The other witness called by the appellant was his family doctor. His
doctor testified about scarring and hyperpigmentation (where the skin is more
brown than it is elsewhere) in the appellants genital area from surgeries
performed on the appellant shortly after birth. On cross-examination the doctor
acknowledged that the scarring was not particularly raised, it would not be
obviously bumpy or lumpy to the touch, and the pigmentation was not very
dark. He also acknowledged that there was no pubic hair in the appellants
genital area when he examined him. On cross-examination C.W. said that he had
no recollection of any unique features of the appellants genital area.

[16]

On September 9, 2007, the appellant attempted suicide by overdosing
on his mothers medication. He was admitted to hospital and placed under
psychiatric care. Initially he was hesitant to talk. His treating psychiatrist
found that C.W. did not look depressed but more ashamed and embarrassed, like
he was hiding things. When questioned about why he overdosed, C.W. changed his
story several times. This gave rise to suspicions that he was lying and C.W.
was advised that he would remain in hospital until a satisfactory explanation
for the overdose was revealed. On September 14, 2007, upon further
questioning, C.W. broke down crying and disclosed the lengthy history of the
sexual activity between himself and the appellant. His psychiatrist concluded
that this abuse was the underlying reason for C.W.s overdose because he was
not able to cope anymore with what was going on and had likely turned to
marijuana as a control mechanism... to make the confusing thoughts go away.

[17]

Shortly thereafter, C.W. provided three statements to the police on
September 17, 2007, October 3, 2007, and May 20, 2008,
respectively. All three statements were entered as exhibits at trial at the
request of the appellants counsel (who was not his counsel on appeal). Each
statement was taken by a different officer.

[18]

The trial judge rejected the appellants denial of a sexual relationship
with C.W. He found that [t]he accuseds demeanour in the witness box was one
of confidence until it came to cross-examination, when his answers became
glib. He found that the accuseds innocent explanations for his emails and
admitted questionable conduct (such as sharing a bed with C.W.) were absurd. He
also found many consistencies between the appellants evidence and C.W.s
evidence regarding the timeline of when and where the alleged sexual activity
had occurred.

[19]

Turning to C.W.s evidence, the trial judge found that while there were
many inconsistencies and some discrepancies in his evidence (which I will
address below), his evidence was credible and reliable. He summarized his
assessment of C.W.s evidence as follows:

[200]    My assessment of [C.W.] at trial is that growing up
he developed no ability to determine for himself what was proper conduct and
what was not because he lacked the maturity and guidance to do so. He did not
have the same maturity other young teenage boys have and did not begin to
recognize the wrongness of his conduct until he approached age 16.

[201]    [C.W.] was in the stand for approximately two and a
half days and of that time under cross-examination for approximately two of
those days.
I am sure he was exhausted by the end of it, and I have no doubt
that towards the end he found it easier to just agree with defence counsel
rather than dispute everything counsel suggested.


[202]    Where [C.W.] did say previous statements were not
true, I interpret that he was saying he made a mistake at that time and was not
agreeing that he was intentionally lying at the time.
It is my impression
from his police statements that he was still reluctant to talk about these
incidents out of embarrassment.


[203]    A lot of the inconsistencies concerned his age at
which certain identifiable assaults took place, the places where certain
assaults took place, and how many times a certain type of assault took place. I
do not think these inconsistencies impair his reliability as to the sexual
assaults by the accused. These are inconsistencies to be expected of a child
recalling years prior, of a child who at the time would not have been concerned
to remember the details of what and where something happened on a particular
day, when he had no concerns about them at the time.

[204]    What is clear, however, is that all of the alleged
sexual assaults took place in the places that I have mentioned through the
years from ages nine to 16, and these places were occupied by the accused in
those same time periods.

...

[206]    In answer to the defendants submission that [C.W.]
had a motive to lie about these allegations in order to get out of the
hospital, I accept the Crowns submission that he would have had no motive to
lie thereafter, right through to trial, because any motive to lie would have
been satisfied once he was discharged from hospital. I therefore conclude that
he has not been lying about the sexual allegations at trial.

[Emphasis added.]

[20]

The trial judge found corroboration for C.W.s allegations, in part,
from the testimony of the appellant, including his admission that he and C.W.
had slept together in the same bed on many occasions. He found more significant
corroboration in the appellants email communications to C.W., which included a
number of suggestive and intimate comments. For example, on July 26, 2007,
the appellant wrote to C.W. Will you have a few minutes to stay and visit with
me though? I really, really, really want to hug you!!! On August 7, 2007,
the appellant wrote: Im watching a very interesting video clip I made earlier
this week... maybe sometime youll be around again and I can show it to you.
Its definitely the best filming Ive ever done... I will probably watch it
over and over tonight [while] working on [the website].... On August 27,
2007, he wrote: I miss you the moment you leave the fort...and I can hardly
wait until I get to see you and spend a few precious minutes with you again. I
had a really [weird] dream about you and I building a spaceship together and
exploring Mars... you had a really cute spacesuit too! He wrote further: Ill
be online tonight sometime after I get home from work... I miss you terribly
and cant wait to give you some real kisses and all my love in person.... On
August 31, 2007, he wrote: Your braces make you look even cuter...
although I dont know how that could be possible.

[21]

The trial judge concluded on the basis of
all the evidence
that
the charges have all been made out beyond any reasonable doubt. [Emphasis
added.]

Discussion

[22]

The appellant submits that the verdict is unreasonable pursuant to
s. 686(1)(a)(i) of the
Criminal Code.
The central issue he raises
on appeal relates to how the trial judge considered C.W.s evidence. In
particular, the appellant submits that the numerous admitted inconsistencies
and discrepancies in C.W.s evidence should have raised a reasonable doubt
about his credibility. The appellant further contends that the trial judges
findings (as underlined in para. 19 above), in support of his
determination that C.W.s evidence was reliable, amount to palpable and
overriding error as there was no evidentiary basis to support them.

(i)       The
appellate review jurisdiction under s. 686(1)(a)(i)

[23]

The test for appellate review under s. 686(1)(a)(i), where a
verdict is challenged as unreasonable or not supported by the evidence, is
whether the verdict is one that a properly instructed jury acting judicially
could reasonably have rendered:
R. v. Biniaris,
2000 SCC 15, [2000] 1
S.C.R. 381 at paras. 36-37. The scope of that review is limited because of the
special position of the trier of fact on matters of credibility and the
appellate disadvantage in reweighing the evidence:
Biniaris
at
para. 36 and
R. v. W.(R.),
[1992] 2 S.C.R. 122 at 131.

[24]

It is trite law that the assessment of credibility involves not only an
assessment of the inconsistencies and discrepancies of a witnesss evidence but
also includes an assessment of his or her demeanor in the witness stand. In
other words it is not just what was said, but how it was said:
R. v. Howe
(2005),
192 C.C.C. (3d) 480 at para. 46 (Ont. C.A.). The opportunity to observe
how a witness delivers his or testimony is the advantage of the trier of fact
and the corresponding  disadvantage of the appellate court: see
W.(R.)
at
131-32;
R. v. Fran
çois,
[1994] 2 S.C.R. 827;
R. v. Horton,
1999
BCCA 150; and
R. v. McLean,
2010 BCCA 341 at para. 51.

[25]

In determining whether a verdict is unreasonable or cannot be supported
by the evidence, the focus of the inquiry is on whether there is
any
evidence to support the trial judges findings based on the totality of the
evidence before him or her, and whether the verdict logically flows from those
findings. An appellate court will not interfere with a trial judges assessment
of credibility absent palpable and overriding error in the findings that
support his or her assessment. As was noted in
R. v. Gagnon,
2006 SCC
17, [2006] 1 S.C.R. 621:

[20]      Assessing credibility
is not a science. It is very difficult for a trial judge to articulate with
precision the complex intermingling of impressions that emerge after watching
and listening to witnesses and attempting to reconcile the various versions of
events. That is why this court decided, most recently, in
H.L.,
that in
the absence of a palpable and overriding error by the trial judge, his or her
perceptions should be respected.

[26]

This approach to appellate review under s. 686(1)(a)(i) was
succinctly summarized by Mr. Justice Doherty in
Howe
at para. 47,
cited with approval by this Court in
R. v. Turner,
2010 BCCA 76 at
para. 25:

[47]      Some arguments on
appeal, ostensibly directed at the trial judges reasoning process, are in
reality thinly veiled invitations to the Court of Appeal to substitute its own
credibility assessments for those made at trial. Where the essence of the
argument advanced on appeal comes down to an assertion that the trial judge was
wrong in accepting the evidence of the complainant and rejecting the evidence
of the accused, this submission should be treated for what it is, an assertion
that the verdict is unreasonable. The success of that assertion turns,
ultimately, not on the reasoning process of the trial judge, although that
process is relevant, but on whether the verdict can withstand the limited
review contemplated by s. 686(1)(a)(i) of the
Criminal Code
:
R. v.
Biniaris
(2000), 143 C.C.C. (3d) 1 (S.C.C.) at 20-24.

[27]

Thus, absent palpable and overriding error in the findings that support a
trial judges assessment of a witnesss credibility, appellate deference must
be given to that assessment.

(ii)      Was
palpable and overriding error demonstrated in the trial judges assessment of
the credibility and reliability of C.W.s evidence?

A.
The
inconsistencies in C.W.s evidence

[28]

The appellant identifies seven areas of inconsistencies between the
appellants evidence at trial and his statements to the police. In the course
of a detailed review of C.W.s cross-examination, the trial judge referred to
each of these areas of inconsistencies, as well as others, and nonetheless
concluded that C.W.s evidence was credible and reliable.

[29]

C.W. testified that the first incident occurred on the first occasion the
appellant babysat him. He recalled that when he was 9 years old the appellant
took off his (C.W.s) clothes and masturbated him. He said this form of sexual
activity was repeated on numerous occasions over the next two years when his
mother was at night school. In his September 17, 2007 police statement,
however, he said that on the first occasion the appellant performed fellatio on
him. At trial he agreed that this portion of his statement to the police was
incorrect. Later in that statement he told the officer that the appellant first
fellated him when he was about 11. In cross-examination he agreed that he was
not sure of his age when the appellant began performing fellatio on him but he
thought he was 11.

[30]

In his October 3, 2007 statement, C.W. also said that the first
incident of sexual activity occurred the second time the appellant babysat.
Again, on cross-examination he agreed that this was in error and that it had
occurred the first time the appellant babysat him.

[31]

The trial judge was not troubled by these inconsistencies because of the
young age of C.W. at the time and the numerous occasions on which this manner
of sexual activity occurred over the following two years when his mother was
attending night school. He also found that C.W. was consistent in his evidence
as to the nature of the sexual activity that transpired during the first two
years of his relationship with the appellant.

[32]

C.W. said that the nature of the sexual activity changed after the
appellant stopped babysitting him and became a regular visitor at his mothers
house. Between the ages of 11 and 13 it progressed to include other sexual
acts. In his September 17, 2007 statement, however, he said that there was
a gap in his memory of the incidents between the ages of 9 and 13. On
cross-examination he agreed that portion of his statement was incorrect. He
also agreed that his answer to the next question, A big gap meaning he, it
continued but you dont remember specific incidents?, to which he replied,
Yeah, was also not true because he did remember some specific incidents.

[33]

Again, the trial judge did not appear troubled by this inconsistency. At
para. 202 of his reasons (cited at para. 19 above) he stated that it
was his impression from the police statements that C.W. was at that time
(shortly after his first disclosure on September 14, 2007), still
reluctant to talk about these incidents out of embarrassment. This is one of
the findings the appellant challenges.

[34]

C.W. testified that the appellant did not start to remove his own
clothes until after he had masturbated C.W. about five or six times during the
period the appellant was babysitting him. In his May 20, 2008 statement,
however, he said that that both he and the appellant were disrobed on the first
occasion. On cross-examination C.W. agreed that statement was incorrect.

[35]

The trial judge did not find this inconsistency of concern. The context
in which C.W. made this comment was during his third police statement on
May 20, 2008. The officer questioning him was different from each of the previous
two interviewers. From the record of the interview, the officer observed that
C.W. was still uncomfortable discussing these matters, stating to him, [t]his
is the first time that youve told me about this, youve talked to me about
this okay?... this is a little bit uncomfortable for you. I can see your face
turnin red and I understand that. Okay? The passage in which C.W. made the
impugned comment also reflected his discomfort and embarrassment:

Ah ... and as we were watching
the movies...he...started to touch me and he started by rubbing
me...and...then...he started to take off my clothes. Pretty soon we were both
out of our clothes...he was touching me...ahm...(sigh)
wow this is kinda
hard
. (Chuckle) And Ive done it twice before. [Emphasis added.]

[36]

The impugned comment was also inconsistent with C.W.s account of the
first incident in his first two statements to the police. The trial judge
inferred that the inconsistency in C.W.s third police statement was an
inadvertent slip or arose from his discomfort and embarrassment with repeating
the details of their sexual activity to another stranger. In my view these
inferences were open to him based on the totality of the evidence.

[37]

C.W. also acknowledged that his statement during the May 20, 2008
interview concerning when he first smoked marijuana with the appellant (at that
time he said when he was 9 years old) differed from his evidence at trial (when
he said it occurred at the residence of the appellants brother when he was
about 13 or 14). However, when the officer asked him to provide details of the
incident C.W. provided a description of visiting the appellant at his brothers
house, where the appellant did not live until C.W. was older. Again, the trial
judge was again not troubled by this inconsistency. Later in the statement C.W.
corrected his evidence on the timing of this incident. The inconsistency also concerned
a peripheral matter that the appellant admitted had occurred at his brothers
house.

[38]

C.W. testified that anal intercourse (in which he penetrated the
appellant) occurred several times in three locations: at his mothers trailer,
in the fort, and at the residence of the appellants brother. In his
September 17, 2007 statement he stated that only one such incident had
occurred, at the house of the appellants brother when C.W. was 14 or 15. At
trial C.W. acknowledged that the statement was incorrect in that anal
intercourse had occurred on more than one occasion and at three different
places. Again the trial judge noted the inconsistency but was not troubled by
it finding that C.W. was never inconsistent in his evidence as to the nature of
the sexual activity between himself and the appellant, only in regard to the
frequency and the location of the activity over a seven year period in which
several hundred incidents of various forms of sexual activity had occurred.

[39]

A further inconsistency was demonstrated over the timing of the webcam
video. After he was shown the August 7, 2007 email from the appellant,
C.W. testified that he believed it was filmed before August 7, 2007. In
his first and second police statements he had said the event occurred either on
the August 25 weekend or the previous weekend. On cross-examination C.W.
admitted that the dates in his police statements were incorrect, however, when
C.W. was given a context for when the incident occurred at trial (the
appellants August 7, 2007 email) C.W. was able to refresh his memory as
to the date on which the event occurred. More significantly, the appellant
acknowledged that he made a webcam video of C.W. on August 5, 2007, albeit
he denied its sexual nature.

B.
The
discrepancies in C.W.s evidence

[40]

The appellant identified two areas in which there was a discrepancy in
the evidence of C.W. and that of another witness. In particular, he referred to
the evidence of the appellants friend and the conversation he had with C.W.
where he said C.W. talked about the problems he was having at home. C.W. denied
that he had talked with this individual about the problems he was having at his
mothers home. The other instance involved the evidence of the appellants
family physician about the scarring and hyperpigmentation in the appellants
genital area. C.W. said that he had no recollection of any unusual features in
this area of the appellants anatomy.

[41]

The first discrepancy was not addressed by the trial judge. However, as
this was a collateral matter the discrepancy did not have to be resolved by the
trial judge. The second discrepancy was noted by the trial judge but again not
expressly addressed by him in his reasons. However, given his summary of the
physicians evidence that the scars were not particularly raised and not
obviously so by touch it could be inferred that he did not have any concern
about this discrepancy.

[42]

Again, it is trite law that a trial judge is not required to give
detailed findings on every piece of evidence or disputed fact:
R. v. R.E.M.,
2008 SCC 51, [2008] 3 S.C.R. 3 at para. 20, and
R. v. Lonegren,
2011
BCCA 329 at para. 23.

C.
The
trial judges approach to the inconsistencies and discrepancies in C.W.s
evidence

[43]

In addressing the issue of the inconsistencies and discrepancies in
C.W.s evidence, the trial judge referred to
R. v. B.G.
, [1990] 2 S.C.R.
30

and
Horton.
In
B.G.
at 54-55
,
Madam Justice
Wilson expressed the view that a common sense approach should be taken when
assessing the credibility of children as witnesses as they may not be able to
recount precise details and communicate the when and where of an event with
exactitude. This does not mean that they have misconceived what has happened
to them but simply that their experience of an event is different from that of
an adult. Similarly, in
Horton
at para. 20a, Mr. Justice Esson, for
the Court, said that when assessing the credibility of children, the trier of
fact should take into account the intelligence, maturity, experience and
cultural background of the child in determining the significance of any
inconsistencies or discrepancies in his or her evidence. Both cases reiterate
that inconsistencies and discrepancies in a witnesss evidence, be it child or
adult, must still be weighed carefully in light of all of the evidence, but
that their significance if the witness is a child may be lessened by
considering the intelligence, age, maturity and background of the child. As
Esson J.A. aptly stated:

[20]      It is not a question of
asking why would the complainant lie? or which witness do I prefer? In the
circumstances here, where there is no finding against the truthfulness of the
complainant, the ultimate question becomes having regard to all of the evidence,
or the lack of it, can the trier of fact be satisfied of guilt beyond a
reasonable doubt?

[44]

In this case, while C.W. was still a child in the sense that at age 18
when he testified he was not over the age of majority, he was close to being an
adult. However, he was also described as relatively immature for his age.
Therefore the instruction from Madam Justice McLachlin (as she then was), for
the Court in
R. v. W.(R.)
at 134 is apposite in reviewing the approach
taken by the trial judge in assessing C.W.s credibility:

It is neither desirable nor
possible to state hard and fast rules as to when a witnesss evidence should be
assessed by reference to adult or child standards - to do so would be to
create anew stereotypes potentially as rigid and unjust as those which the
recent developments in the laws approach to childrens evidence have been
designed to dispel. Every person giving testimony in court, of whatever age, is
an individual, whose credibility and evidence must be assessed by reference to
criteria appropriate to her mental development, understanding and ability to
communicate. But I would add this. In general, where an adult is testifying as
to events which occurred when she was a child, her credibility should be
assessed according to criteria applicable to her as an adult witness. Yet in
regard to her evidence pertaining to events which occurred in childhood, the
presence of inconsistencies, particularly as to peripheral matters such as time
and location, should be considered in the context of the age of the witness at
the time of the events to which she is testifying.

[45]

What is clear from the trial judges reasons is that he accepted C.W.s
evidence about the numerous occasions on which the appellant masturbated and
fellated him and had him perform anal intercourse on the appellant, and that the
inconsistencies in C.W.s evidence as to the timing or location of the offences
did not detract from the credibility and reliability of his evidence as to the occurrence
of those offences over a seven-year period.

[46]

More significantly, C.W. never resiled from, nor was his credibility
impeached in regard to his description of the form of the sexual abuse. Each
instance of masturbation, fellatio, and anal intercourse was an independent
offence. The sheer number of occasions on which each of the offences occurred,
beginning when C.W. was only 9 years old, and continuing for the next seven
years, clearly overshadowed the explainable inconsistencies between C.W.s
police statements and testimony, and any discrepancies between his evidence and
the two defence witnesses on matters that were relatively minor or collateral.
Moreover, the appellants evidence corroborated and was consistent with much of
C.W.s evidence as to the timing and location of the sexual offences and his emails
were corroborative of C.W.s evidence on the sexual nature of their
relationship. I find no error in the trial judges approach to the assessment
of the credibility and reliability of C.W.

D.
The
trial judges finding that C.W. was exhausted by the end of his testimony

[47]

The appellant submits that there was no evidence to support the trial
judges statement, at para. 201 of his reasons (quoted in para. 19
above), that after two-and-a-half days on the witness stand C.W. was exhausted
and found it easier to simply agree with defence counsels suggestions rather
than dispute them. I do not agree. The trial judge was in the best position to
observe the effect on C.W. of a lengthy cross-examination on events of a sexual
nature that had occurred on numerous occasions over a seven-year period when
C.W. was still a child. This observation might not be one that is evident from
[a] lifeless transcript of the testimony (
Howe
at para. 46), but
would be made based on a witnesss responses to questions, including the tone of
his voice, the look on his face, and any hesitation he had in answering the
questions (
McLean
at para. 51
).
This is the manner in which
trial judges assess a witnesss demeanor and falls uniquely within their area
of expertise.

[48]

In this case, however, the transcript also provides some support for
this finding. On the second day of C.W.s cross-examination, just before the
lunch break, an issue arose that required C.W. to review his 67-page
preliminary inquiry transcript. There was a discussion between Crown counsel
and the trial judge about the need for C.W. to be given a reasonable time in
which to read the transcript and whether the lunch break would be sufficient.
In this context, Crown counsel said to the trial judge:

MS.
AHRENS:  Thats putting the witness in a very difficult position. Hes been on
the stand since late Tuesday morning, and my sense is that hes probably tired,
as we all are, and would like some lunch and a bit of a break.

COURT:            I agree.

[49]

The transcript also indicates that immediately before the lunch break
C.W. was giving one word answers to defence counsels questions, from which one
could infer that he was becoming tired, while after the lunch break he appeared
more robust in the answers he gave in which he disagreed with many of defence
counsels suggestions.

[50]

Similarly, the appellant argues that there is no evidence to support the
trial judges finding at para. 202 of his reasons (quoted in para. 19
above) that his impression from the police statements was that C.W., at that
time, was still reluctant to talk about the incidents out of embarrassment. I
do not agree. It must be remembered that C.W. had only a short time earlier
disclosed the sexual abuse to his psychiatrist. This was a traumatic experience
for him in which he broke down crying. His embarrassment and difficulty in
discussing these events was apparent in his May 20, 2008 police statement (see
the passage quoted in para. 35 above).

[51]

Based on the totality of the evidence, I am satisfied there existed an
evidentiary basis for the trial judges assessment of the credibility and
reliability of C.W.s evidence and find no error in his approach to that
assessment.

Conclusion

[52]

An assertion that a verdict is unreasonable turns, ultimately, not on
the reasoning process of the trial judge, but on whether the verdict can
withstand the limited review contemplated by s. 686(1)(a)(i) of the
Criminal
Code,
namely, whether a properly instructed jury, acting judicially, could
reasonably have rendered the verdict. It is the totality of the evidence that
must be considered in determining if the verdict is unreasonable. In my view
the totality of the evidence in this case clearly demonstrated an evidentiary
basis for the verdict rendered by the trial judge. Accordingly, I would dismiss
the appeal.

The Honourable Madam Justice D. Smith

I AGREE:

The
Honourable Madam Justice Garson

I AGREE:

The Honourable Mr. Justice
Hinkson


